
	

115 SRES 718 IS: Establishing the John S. McCain III Human Rights Commission. 
U.S. Senate
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 718
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2018
			Mr. Coons (for himself, Mr. Tillis, Mr. Merkley, Mr. Young, Mr. Markey, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Establishing the John S. McCain III Human Rights Commission.  
	
	
		1.John S. McCain III Human Rights Commission
			(a)Commission establishment
 (1)In generalThere is established in the Senate the John S. McCain III Human Rights Commission (in this section referred to as the Commission).
 (2)DutiesThe Commission shall— (A)serve as a forum for bipartisan discussion of international human rights issues and promotion of internationally recognized human rights as enshrined in the Universal Declaration of Human Rights;
 (B)raise awareness of international human rights violations through regular briefings and hearings; and
 (C)collaborate with the executive branch, human rights entities, and nongovernmental organizations to promote human rights initiatives within the Senate.
 (3)MembershipAny Senator may become a member of the Commission by submitting a written statement to that effect to the Commission.
				(4)Co-chairpersons of the Commission
 (A)In generalTwo members of the Commission shall be appointed to serve as co-chairpersons of the Commission, as follows:
 (i)One co-chairperson shall be appointed, and may be removed, by the majority leader of the Senate. (ii)One co-chairperson shall be appointed, and may be removed, by the minority leader of the Senate.
 (B)TermThe term of a member as a co-chairperson of the Commission shall end on the last day of the Congress during which the member is appointed as a co-chairperson, unless the member ceases being a member of the Senate, leaves the Commission, resigns from the position of co-chairperson, or is removed.
 (C)PublicationAppointments under this paragraph shall be printed in the Congressional Record. (D)VacanciesAny vacancy in the position of co-chairperson of the Commission shall be filled in the same manner in which the original appointment was made.
					(b)Commission staff
				(1)Compensation and expenses
 (A)In generalThe Commission is authorized, from funds made available under subsection (c), to— (i)employ such staff in the manner and at a rate not to exceed that allowed for employees of a committee of the Senate under section 105(e)(3) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(e)(3)); and
 (ii)incur such expenses as may be necessary or appropriate to carry out its duties and functions. (B)Expenses (i)In generalPayments made under this subsection for receptions, meals, and food-related expenses shall be authorized only for actual expenses incurred by the Commission in the course of conducting its official duties and functions.
 (ii)Treatment of paymentsAmounts received as reimbursement for expenses described in clause (i) shall not be reported as income, and the expenses so reimbursed shall not be allowed as a deduction under the Internal Revenue Code of 1986.
						(2)Designation of professional staff
 (A)In generalEach co-chairperson of the Commission may designate 1 professional staff member. (B)Compensation of Senate employeesIn the case of the compensation of any professional staff member designated under subparagraph (A) who is an employee of a Member of the Senate or of a committee of the Senate and who has been designated to perform services for the Commission, the professional staff member shall continue to be paid by the Member or committee, as the case may be, but the account from which the professional staff member is paid shall be reimbursed for the services of the professional staff member (including agency contributions when appropriate) out of funds made available under subsection (c).
 (C)DutiesEach professional staff member designated under subparagraph (A) shall— (i)serve all members of the Commission; and
 (ii)carry out such other functions as the co-chairperson designating the professional staff member may specify.
						(c)Payment of expenses
 (1)In generalThe expenses of the Commission shall be paid from the Contingent Fund of the Senate, out of the account of Miscellaneous Items, upon vouchers approved jointly by the co-chairpersons (except that vouchers shall not be required for the disbursement of salaries of employees who are paid at an annual rate of pay).
 (2)Amounts availableFor any fiscal year, not more than $200,000 shall be expended for employees and expenses.  